TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00362-CV



                                    In re Steve Bauserman


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Steve Bauserman has filed a petition for a writ of mandamus challenging the

district court’s May 29, 2007 order on his motion to compel production of documents. We deny the

petition for writ of mandamus. Tex. R. App. P. 52.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: August 17, 2007